NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


James L. Roudabush, Jr.,              :
                                      :    CIV. ACTION NO. 15-3185(RMB)
                    Plaintiff,        :
      v.                              :
                                      :          ORDER
                                      :
Lt. Bitener et al.,                   :
                                      :
                    Defendants.       :


      By   Order    dated   September     21,   2018,    this   Court    denied

Plaintiff’s letter request to rule on his pending motions in this

matter. (Order, ECF No. 153.) The Court explained that on April

21, 2016, this Court revoked Plaintiff’s IFP status pursuant to

the three strikes provision of the Prison Litigation Reform Act,

28 U.S.C. § 1915(g), and directed Plaintiff to pay the filing fee

to   proceed   in    this   matter.   (Order,   ECF     No.   113.)   Plaintiff

appealed, and the Third Circuit Court of Appeals reversed and

remanded. (Mandate, ECF No. 136.) Plaintiff then filed a motion

for recusal, which this Court denied. (Mot. for Recusal, ECF No.

138; Order, ECF No. 142.)

      Plaintiff filed subsequent motions (Mot. to Appoint Counsel,

ECF No. 139; Mot. to Consolidate, ECF No. 140; Mot. to Implement

Mandate, ECF No. 144; Mot. for Default, ECF No. 147; Mot. to Change

Name, ECF No. 148; Mot. to Change Spelling; ECF No. 149; Mot. for
Default, ECF No. 150; Mot. for Prelim. Inj., ECF No. 151) but

before the Court could address the motions, Plaintiff appealed

this Court’s Order denying Plaintiff’s motion for recusal. (Notice

of Appeal, ECF No. 145.)

     The   Court   determined   that    its   order   denying   Plaintiff’s

motion for recusal was an appealable order that divests the Court

of jurisdiction pending appeal. (Order, ECF No. 153.) Thus, the

Court denied Plaintiff’s request to rule on his pending motions.

(Id.) The Third Circuit has not yet ruled on Plaintiff’s appeal.

Therefore, the Court will administratively terminate Plaintiff’s

pending motions subject to reopening upon the Third Circuit’s

ruling on Plaintiff’s appeal.

     IT IS therefore on this 5th day of November 2018,

     ORDERED that the Clerk of the Court shall administratively

terminate the following motions, subject to reopening upon the

Third Circuit’s ruling on       the pending appeal (USCA Case No. 18-

2443, ECF No. 146); Plaintiff’s motion to consolidate (ECF No.

140); motion to implement the mandate (ECF No. 144); motion for

default judgment (ECF No. 147); motion to change the name of

defendant (ECF No. 148); motion to change the spelling of a

defendant’s name (ECF No. 149); motion for default judgment (ECF

No. 150); and motion for preliminary injunction (ECF No. 151); and

it is further
                                    2
     ORDERED that the Clerk shall mail a copy of this Order to

Plaintiff by regular U.S. mail.



                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              UNITED STATES DISTRICT JUDGE




                                  3
